      Case 2:18-cv-07465-NJB-MBN Document 352 Filed 06/09/21 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                EASTERN DISTRICT OF LOUISIANA

 WAYLAND COLLINS, et al.                                               CIVIL ACTION

 VERSUS                                                                CASE NO. 18-7465

 JOHN C. BENTON, et al.                                                SECTION: “G”(5)

                                     ORDER AND REASONS

       This action arises from an alleged motor vehicle collision in the Parish of Orleans, State of

Louisiana. 1 Before the Court is Plaintiffs Wayland Collins, Candy Kelly, and Alvin Polk’s

(collectively, “Plaintiffs”) “Motion for Reconsideration of District Court [Order] Denying

Plaintiffs’ FRCP 12(b)(6).” 2

       On April 7, 2021, this Court issued an Order denying Plaintiffs’ motion to strike the twelfth

affirmative defense asserted by Defendants Mark Ingle (“Ingle”), John C. Benton d/b/a Q&M

Motor Transports (“Q&M Motor”), Innovative Transport Solution, Inc. (“Innovative Transport”),

Automotive Transport Services, Inc. (“Automotive Transport”), and Northland Insurance

Company (“Northland”) (collectively, “Defendants”). 3 In the April 7, 2021 Order, the Court found

that Defendants twelfth affirmative defense of “intentional acts” was subject to the pleading

requirements set out in Federal Rule of Civil Procedure 8(c) and satisfied the Rule 8(c)

requirements. 4 In reaching its conclusion, the Court rejected Plaintiffs’ argument that the

“intentional acts” defense was an allegation of fraud that would be subject to the heightened


       1
           Rec. Doc. 1 at 1.
       2
           Rec. Doc. 319.
       3
           Rec. Doc. 316.
       4
           See Rec. Doc. 316.

                                                1
      Case 2:18-cv-07465-NJB-MBN Document 352 Filed 06/09/21 Page 2 of 4




pleading requirements under Rule 9(b). Therefore, the Court denied Plaintiffs’ motion to strike

Defendants’ twelfth affirmative defense. 5

        In the instant motion, Plaintiffs seek reconsideration of the Court’s April 7, 2021 Order. 6

Plaintiffs argue that because Defendants’ eighth affirmative defense of “conspiracy to commit

fraud” contains an allegation of fraud, this Court should reconsider its ruling that Defendants’

twelfth affirmative defense of “intentional acts” was not an allegation of fraud. 7 Notably, the eighth

affirmative defense appears in Defendants’ February 5, 2020 Answer to Plaintiffs’ Amended

Complaint while the twelfth affirmative defense appears in Defendants’ October 10, 2019

Amended Answer and Affirmative Defenses. 8

        Although the Fifth Circuit has noted that the Federal Rules “do not recognize a ‘motion for

reconsideration’ in haec verba,” 9 it has consistently recognized that such a motion may challenge

a judgment or order under Federal Rules of Civil Procedure 54(b), 59(e), or 60(b). 10 Federal Rule

of Civil Procedure 59(e) also allows courts to alter or amend judgments after entry. The Court has

“considerable discretion” in deciding whether to grant a motion for reconsideration, but must

“strike the proper balance between two competing imperatives: (1) finality and (2) the need to

render just decisions on the basis of all the facts.” 11 This Court’s discretion is further bounded by




        5
            Id.
        6
            Rec. Doc. 319.
        7
            Rec. Doc. 319-1 at 2.
        8
            Rec. Docs. 54, 183.
        9
            Lavespere v. Niagara Mach. & Tool Works, Inc., 910 F.2d 167, 173 (5th Cir. 1990).
        10
          Id. (Rules 59 and 60); Castrillo v. Am. Home Mortg. Servicing, Inc., No. 09-4369, 2010 WL 1424398, at
*3–4 (E.D. La. Apr. 5, 2010) (Rule 54).
        11
             Edward H. Bohlin Co., Inc. v. Banning Co., Inc., 6 F.3d 350, 355 (5th Cir. 1993).

                                                           2
       Case 2:18-cv-07465-NJB-MBN Document 352 Filed 06/09/21 Page 3 of 4




the Fifth Circuit’s instruction that reconsideration is “an extraordinary remedy that should be used

sparingly,” 12 with relief being warranted only when the basis for relief is “clearly establish[ed].” 13

Courts in the Eastern District of Louisiana have generally considered four factors in deciding

motions for reconsideration under the Rule 59(e) standard:

        (1)     the motion is necessary to correct a manifest error of law or fact upon which
        the judgment is based;

        (2)        the movant presents newly discovered or previously unavailable evidence;

        (3)        the motion is necessary in order to prevent manifest injustice; or

        (4)        the motion is justified by an intervening change in controlling law. 14

        A motion for reconsideration, “‘[is] not the proper vehicle for rehashing evidence, legal

theories, or arguments . . . .’” 15 Instead, such motions “serve the narrow purpose of allowing a

party to correct manifest errors of law or fact or to present newly discovered evidence.” 16 “It is

well settled that motions for reconsideration should not be used . . . to re-urge matters that have

already been advanced by a party.” 17 When there exists no independent reason for reconsideration

other than mere disagreement with a prior order, reconsideration is a waste of judicial time and

resources and should not be granted. 18


        12
             Templet v. Hydrochem, Inc., 367 F.3d 473, 479 (5th Cir. 2004).
        13
            Schiller v. Physicians Res. Grp, Inc., 342 F.3d 563, 567 (5th Cir. 2003); Castrillo v. Am. Home Mortgage
Servicing, Inc., No. 09-4369 R, 2010 WL 1424398, at *3 (E.D. La. Apr. 5, 2010) (Vance, J.).
        14
             See, e.g., Castrillo, 2010 WL 1424398, at *4 (citations omitted).
        15
             Id. (quoting Templet v. HydroChem Inc., 367 F.3d 473, 478-79 (5th Cir. 2004)).
        16
             See Waltman v. Int’l Paper Co., 875 F.2d 468, 473 (5th Cir. 1989) (citation and internal quotation marks
omitted).
        17
           Helena Labs. Corp. v. Alpha Sci. Corp., 483 F. Supp. 2d 538, 539 (E.D. Tex. 2007) (citing Browning v.
Navarro, 894 F.2d 99, 100 (5th Cir. 1990)).
        18
           Livingston Downs Racing Ass’n v. Jefferson Downs Corp., 259 F. Supp. 2d 471, 481 (M.D. La. 2002). See
also Mata v. Schoch, 337 B.R. 138, 145 (S.D. Tex. 2005) (refusing reconsideration where no new evidence was
presented); FDIC v. Cage, 810 F. Supp. 745, 747 (S.D. Miss. 1993) (refusing reconsideration where the motion merely
                                                           3
       Case 2:18-cv-07465-NJB-MBN Document 352 Filed 06/09/21 Page 4 of 4




         Here, no manifest error of law or fact, newly discovered evidence, risk of manifest

injustice, or intervening change in controlling law warrants reconsideration of the Court’s April 7,

2021 Order. In Plaintiffs’ motion to strike, Plaintiffs specifically requested that this Court strike

the twelfth affirmative defense presented in Defendants’ October 10, 2019 Amended Answer and

Affirmative Defenses. Now, Plaintiffs ask the Court to consider the eighth affirmative defense

presented in Defendants’ February 5, 2020 Answer to Plaintiffs’ Amended Complaint—an entirely

different defense in an entirely different pleading—as grounds for reconsideration. Moreover, on

May 7, 2021, the Magistrate Judge granted Defendants leave to amend their February 5, 2020

Answer to remove any mention of fraud because the allegation of “fraud” was inadvertently

included in the pleading. 19 Thus, the motion for reconsideration is moot because any allegation of

“fraud” has been removed from the responsive pleadings. Accordingly,

         IT IS HEREBY ORDERED that Plaintiffs’ “Motion for Reconsideration of District Court

[Order] Denying Plaintiffs’ FRCP 12(b)(6) ” is DENIED AS MOOT. 20

         NEW ORLEANS, LOUISIANA, this                       8th day of June, 2021.



                                                                _________________________________
                                                                NANNETTE JOLIVETTE BROWN
                                                                CHIEF JUDGE
                                                                UNITED STATES DISTRICT COURT




disagreed with the court and did not demonstrate clear error of law or manifest injustice).
         19
            Rec. Doc. 328. Defendants were previously directed by the Magistrate Judge that they could not include
allegations of fraud in their responsive pleadings. See Rec. Doc. 50.
         20
              Rec. Doc. 319.

                                                          4
